Per Cubiam.
The court’s finding to the effect that appellant did not directly or indirectly authorize Sam W. Miller, Esq., to file in her behalf the answer of June 24, 1957, is amply supported by the statement in appellant’s verified motion of May 19, 1959, quoted above, and by appellant’s testimony at the hearing before Judge Crissman. Nothing in the record indicates that appellant has a meritorious defense. The failure of appellant to show that she has a meritorious defense was properly considered by the court in determining whether, in the exercise of its discretion, appellant should be permitted to file belatedly the answer tendered in her behalf on March 10, 1959.
Appellant, having consistently denied the authority of Sam W. Miller, Esq., to act as her attorney for any purpose, cannot now rely on an answer filed by him, purportedly in behalf of all defendants, on June 24, 1957.
Affirmed.